DETAILED ACTION
The amendment and RCE filed on 04/20/2022 has been entered and fully considered. Claims 1-11 and 14-22 are pending. Claims 9-11 have been withdrawn from consideration. Claims 1-8 and 14-22 are considered on merits, of which claims 1 and 14-15 are amended.

Response to Amendment
In response to amendment, the examiner withdrawn 112(b) rejection and maintains rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 6-8, 14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Analytical Biochemistry, 20013) (Li) in view of Kita (Doctoral dissertation, 2014).
Regarding claim 1, Li teaches a method for identifying scrambled disulfide bonds in a protein drug product (abstract), comprising:
digesting a sample of protein drug product into peptides (page 94, par 4), and
analyzing a sample containing the protein drug product peptides comprising one or more disulfide bonds using an LC-MS2 system (page 94, par 5, page 97, par 1), wherein peptides detected at the first retention time indicate the presence of scrambled disulfide bond of the first peptide is present in the protein drug product, and peptides detected at the second retention time indicates the presence of the scrambled disulfide bonds of the second peptide are present in the protein drug product (Fig. 1, page 94, par 6). Li teaches that a specific scrambled disulfide bond peptide has a specific retention time (Fig. 1, page 94, par 6).
While the claimed method does not require a reduction step, the claimed method does not exclude a reduction step either. Li teaches that “In brief, the peptides obtained from enzymatic digestion under nonreducing conditions are separated by a C18 column. Assuming peptides a and b are linked by a disulfide bond, the disulfide-linked peptide is eluted off the column initially as a single peak. Partial reduction of this peptide occurs after the column separation because of post column addition of TCEP. Therefore, the single peak initially containing only a disulfide-linked peptide will now also contain peptides a and b with free Cys residues when entering the mass spectrometer. Disulfide-linked peptides a and b and peptides a and b containing free Cys should have the same retention time since there is no further separation after the C18 column. Thus, the same retention times of peaks with molecular masses matching those of peptides a and b in the corresponding extracted ion chromatograms (EIC) suggest that peptide a is linked to peptide b by a disulfide bond.” (page 94, par 5). Here, Li teaches that the disulfide-linked peptide is eluted off the column initially as a single peak and the reduction is carried out after LC separation. Therefore, Li teaches analyzing a sample containing protein drug product peptides comprising one or more disulfide bonds using an LC-MS2 system.
Li does not specifically teach preparing peptide standards comprising regions of the protein drug product containing one or more disulfide bonds, wherein a first peptide standard comprises a first scrambled disulfide bond, and a second standard comprises a second and different scrambled disulfide bond, and wherein the first and second peptide standards have different, known liquid chromatography retention times; and comparing retention times of the sample containing protein drug product peptides comprising one or more disulfide bonds with the retention times of the peptide standards comprising one or more disulfide bonds, wherein peptides detected at the retention time of the first standard indicate the presence of scrambled disulfide bonds of the first peptide standard are present in the protein drug product, and peptides detected at the retention time of the second peptide standard retention time indicates the presence of the scrambled disulfide bonds of the second peptide standard are present in the protein drug product. The underlying objective technical problem may therefore be seen in providing standard reference to Li’s method.  In the analogues art of characterizing scrambled disulfide bonds in protein, Kita teaches providing isotope labeled internal standard of disulfide-linked peptide having specific scrambled disulfide bond, and directly comparing the reference standard to the presence of low abundant specific scrambled disulfide peptide in the sample (page 85). Kita teaches that peptides comprising different scramble disulfide bond have different liquid chromatography retention time (Fig. 3.3, page 65-66). Thus, it would have been obvious to one of ordinary skill in the art to provide peptide standards comprising regions of the protein drug product containing one or more disulfide bonds, wherein a first peptide standard comprises a first scrambled disulfide bond, and a second standard comprises a second and different scrambled disulfide bond, and wherein the first and second peptide standards have different liquid chromatography retention times, and comparing retention times of the sample containing protein drug product peptides comprising one or more disulfide bonds with the retention times of the peptide standards comprising one or more disulfide bonds, wherein peptides detected at the retention time of the first standard indicate the presence of scrambled disulfide bonds of the first peptide standard are present in the protein drug product, and peptides detected at the retention time of the second peptide standard retention time indicates the presence of the scrambled disulfide bonds of the second peptide standard are present in the protein drug product, because both Li and Kita teaches that a specific scrambled disulfide bond peptide has a specific retention time (Li, Fig. 1, page 94, par 6) (Kita, Fig. 3.3, page 65-66).
Regarding claim 2, a person skilled in the art would have recognized that the scrambled disulfide bonds are selected from the group consisting of crossed disulfide bonds, crisscrossed disulfide bonds, and intrachain disulfide bonds.
Regarding claim 3, a person skilled in the art would have recognized that the peptide standard should have a parallel disulfide bond, because antibody has a parallel disulfide bond.
Regarding claim 6, Li teaches that wherein digesting the sample comprises tryptic digestion or dual-enzyme digestion (page 94, par 4).
Regarding claim 7, Li teaches that wherein the protein drug product comprises an antibody or an antigen binding fragment thereof, a recombinant protein, a fusion protein, or a combination thereof (page 94, par 3).
Regarding claim 8, Li teaches that wherein the disulfide bond is in the hinge region of an antibody (Fig. 2).
Regarding claim 14, Kita teaches that wherein the disulfide bonds in the peptide standards are formed through an oxidation reaction that comprises oxidation by air oxidation or chemical (page 63, par 2-3).
Regarding claim 21, Kita teaches that wherein the method further comprises quantifying the amount of one or more disulfide bonds present in the protein drug product (page 85, par 0).
Regarding claim 22, it would have been obvious to one of ordinary skill in the art to optimize the concentration of peptide standards by routine experimentation.
Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kita as applied to claims 1-3, 6-8, 14 and 21-22 above, and further in view of Bouhallab et al. (Lait, 2004) (Bouhallab).
Regarding claim 4, Li does not specifically teach that wherein inducing the oxidation reaction comprises oxidation with Cu2+. However, Bouhallab teaches inducing the oxidation reaction (to form disulfide bond) comprises oxidation of peptides with Cu2+ as catalyst (Fig. 3, page 520). At time before the filing it would ahe been obvious to one of ordinary skill in the art to select Cu2+ to induce the oxidation reaction to form disulfide bond in antibody in Li, because the selection is based on its suitability for the intended use.
Regarding claim 5, Bouhallab teaches that wherein the molar ratio of peptide:Cu2+ for formation of disulfide bonds is 5: 1 (0.1 mmol:0.02 mmol)(Fig. 3).
Claim 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kita as applied to claims 1-3, 6-8, 14 and 21-22 above, and further in view of Linderholm et al. (Immunoglobulin Fc-Fusion Proteins Part 1: Their Design and Manufacture, 2014) (Linderholm).
Regarding claim 16, Li does not specifically teach that wherein the protein is a fusion protein. However, Linderholm teaches that wherein the protein is a fusion protein (page 1, par 1). Linderholm teaches that “Many biologically active proteins, including receptor ECDs (see “Abbreviations”box), cytokines, enzymes, andbioactive peptides have very short serum half-lives because rapid renal clearance limits their exposure in target tissue (and, consequently, their pharmacological effect). The primary reason for fusing a biologically active protein with Fc is half-life extension” (page 1, par 2). At time before the filing it would have been obvious to one of ordinary skill in the art to analyze fusion protein drug product, because the effusion proteins have been widely used for medical treatment.
Regarding claim 17, Linderholm teaches that wherein the fusion protein is an Fc fusion protein (page 1, par 1).
Regarding claim 18, Linderholm teaches that wherein the fusion protein is a trap protein (page 4, par 2).
Regarding claim 19, Linderholm teaches that wherein the trap protein is a VEGF trap (par 4, par 2).
Regarding claim 20, Linderholm teaches that wherein the VEGF trap is aflibercept (page 4, par 2).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or fairly suggest teach that wherein the disulfide bonds in the peptide standards are formed through an oxidation reaction that comprises exposing the peptide standard to zinc.

Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. 
Applicant argues that “The Office Action relies on Kita asserting that Kita teaches isotope labeled internal standards of disulfide-linked peptides having specific scrambled disulfide bonds and directly comparing the reference standards to the presence of scrambled disulfide bond having different liquid chromatography retention times. But the Office Action fails to explain why Li would need to include standards in the first place. As discussed above, Li is able to identify the linkages without the need for standards.” (remark, page 6-7).
This argument is not persuasive. Although Li is able to identify the linkages by mass spectrum, the retention time in LC would provide additional information for identifying specific scrambled disulfide bond peptide, because Li and Kita teaches that a specific scrambled disulfide bond peptide has a specific retention time (Li, Fig. 1, page 94, par 6) (Kita, Fig. 3.3, page 65-66).
Applicant argues that “Even if combined, the Office Action does not properly explain how the combination of documents would arrive at the claimed invention compared to other possible combinations that might also be made (for example, using isotope-labeled standards with a non-isotope standard or comparing only disulfides or comparing or free cysteine residues as well). Showing how the proposed combination would lead to the claimed invention is necessary when asserting that one of skill in the art would be motivated to make the combination and reasonably expect success in doing so.” (remark, page 7, par 1).
This argument is not persuasive. Kita teaches providing isotope labeled internal standard of disulfide-linked peptide having specific scrambled disulfide bond, and directly comparing the reference standard to the presence of low abundant scrambled disulfide peptide in the sample (page 85). one of skill in the art would be motivated to make the combination, in order to quantify the low abundant specific scrambled disulfide peptide in the sample.
Applicant argues that “As previously argued, Kita may not be properly combined with Li, as Kita would change Li's principle of operation. Kita proposes using isotope-labeled disulfide-linked peptide standards, whereas Li's method does not use isotope-labeled peptides much less the need for standards. Thus, the combination would change Li's principle of operation by using isotopes or non-isotopes, which affects the detection methods. If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. See MPEP 2143.01 (VI).” (remark, page 7, par 2).
Examiner respectfully disagrees. Including isotope labeled specific scrambled disulfide-linked peptide standards does not change Li’s principle of operation, because the sample when combined with peptide standard is till analyzed by LC-MS procedure, and the benefits are 1) The specific scrambled disulfide-linked peptide can be identified by comparing the retention time with the standard during LC; 2) the presence of low abundant specific scrambled disulfide peptide in the sample can be quantified by comparing the intensity with the standard.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797